DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 1-3, 5, 13 and 18 are amended. 
Claims 1-20 are presented for examination. 


Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US Publication 2018/0246907 A1) in view of Schafer et al. (US Publication 2019/0213451 A1) and in further view of Abeling et al. (US Publication 2021/0063169 A1). 
Regarding claim 1, Thiel teaches a system for localizing a vehicle in an environment comprising: a first map data stored in the non-transitory computer readable memory, wherein the first map data defines a plurality of features within an environment used to localize a vehicle within the environment (Thiel: Para. 0021, 0044; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on defines a plurality of features within an environment used to localized a vehicle within the environment; previously downloaded or stored information reads on stored in the non-transitory computer readable memory). 
Thiel doesn’t explicitly teach determine a portion of the first map data having a first type of road, determine a first accuracy specification for the first type of road.
However Schafer, in the same field of endeavor, teaches determine a portion of the first map data having a first type of road, determine a first accuracy specification for the first type of road (Schafer: Para. 0033, 0036, 0041; based on the information provided by the digital map, the system knows whether it is in an urban area; select one of the plurality of particularized convolutional neural networks to use for the processing of the image data based on the determination of whether it is raining and the time of day and the vehicle location data).

In the following limitation, Thiel teaches wherein the first accuracy specification identifies one or more features of the plurality of features defined in the first map data used to localize the vehicle traversing the first type of road within a predefined degree of accuracy (Thiel: Para. 0013, 0019, 0021, 0027, 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value).
Thiel and Schafer don’t explicitly teach the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification.
However Abeling, in the same field of endeavor, teaches the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Abeling’s creation of a first map of at least one surrounding feature which assigns an accuracy to the vehicle’s determined position (Abeling: Para. 0008, 0047) into Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel doesn’t explicitly teach create a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification 
However Schafer, in the same field of endeavor, teaches create a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification (Schafer: Para. 0035, 0036; a set of region and environment specific neural networks, i.e., the plurality of particularized convolutional neural networks, are created; only one of the plurality of particularized convolutional neural networks is active).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image 
In the following limitation, Thiel teaches the second map data discloses fewer features to localize the vehicle than the first map data (Thiel: Para. 0044, 0066; second data sets will usually only contain a selection of data contained in the first data sets reads on the second map data discloses fewer features to localize the vehicle than the first map data).
Regarding claim 2, Thiel doesn’t explicitly teach determine whether the vehicle is traversing the first type of road. 
However Schafer, in the same field of endeavor, teaches determine whether the vehicle is traversing the first type of road (Schafer: Para. 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
localize the vehicle utilizing the second map data when the vehicle traverses the first type of road (Thiel: Para. 0044; the vehicle can derive a position value for its own position reads on localize the vehicle).
Regarding claim 3, Thiel doesn’t explicitly teach determine a second type of road within the first map data, wherein the second type of road is different than the first type of road.
However Schafer, in the same field of endeavor, teaches determine a second type of road within the first map data, wherein the second type of road is different than the first type of road (Schafer: Para. 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel teaches determine a second accuracy specification for the second type of road, wherein the second accuracy specification defines one or more features of the plurality of features defined in the first map data used to localize the vehicle traversing the second type of road (Thiel: Para. 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the 
Thiel doesn’t explicitly teach create a third map data for the second type of road, wherein the third map data comprises the one or more features defined by the second accuracy specification.
However Schafer, in the same field of endeavor, teaches create a third map data for the second type of road, wherein the third map data comprises the one or more features defined by the second accuracy specification (Schafer: Para. 0035, 0036; a set of region and environment specific neural networks, i.e., the plurality of particularized convolutional neural networks, are created; only one of the plurality of particularized convolutional neural networks is active).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
Regarding claim 4, Thiel teaches Thiel doesn’t explicitly teach the second map data comprises at least one feature that is different than the one or more features included in the third map data.
the second map data comprises at least one feature that is different than the one or more features included in the third map data (Schafer: Para. 0035, 0036; the plurality of particularized convolutional neural networks could also be created only for urban areas e.g., cities, and other ones for rural areas or for highways as road users or pedestrians and traffic signs might differ considerably for these situations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
Regarding claim 5, Thiel doesn’t explicitly teach determine whether the vehicle is traversing the first type of road or the second type of road.
However Schafer, in the same field of endeavor, teaches determine whether the vehicle is traversing the first type of road or the second type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s 
In the following limitation, Thiel teaches localize the vehicle using the first map data when the vehicle is deemed to be traversing the first type of road (Thiel: Para. 0044; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on defines a plurality of features within an environment used to localized a vehicle within the environment), and localize the vehicle using the second map data when the vehicle is deemed to be traversing the second type of road (Thiel: Para. 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on localize the vehicle).
Regarding claim 7, Thiel teaches the system of claim 1, wherein the first map data comprises an image based representation of the environment (Thiel: Para. 0014; camera system like a CCD camera which may be suitable for capturing visible and/or infrared images reads on image based representation of the environment).
Regarding claim 9, Thiel teaches the system of claim 1, wherein the first accuracy specification is based on the first type of road and one or more driving actions (Thiel: Para. 0044, 0052; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can 
Regarding claim 10, Thiel doesn’t explicitly teach the first type of road comprises a city street.
However Schafer, in the same field of endeavor, teaches the first type of road comprises a city street (Schafer: Para.0036, 0042; urban areas e.g., cities).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
Regarding claim 11, Thiel doesn’t explicitly teach the first type of road comprises a highway.
However Schafer, in the same field of endeavor, teaches the first type of road comprises a highway (Schafer: Para.0036, 0042; highways).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s 
Regarding claim 12, Thiel teaches the system of claim 1, wherein the plurality of features within the environment discloses at least one class of feature selected from the group comprising: signs, lane lines, buildings, signals and stop lines, parking spaces, curbs and barriers, and vegetation (Thiel: Para. 0013; traffic signs reads on signs, number of lanes in each direction reads on lane lines, building reads on buildings, traffic lights reads on signals and stop lines, other objects close to a road reads on parking spaces, curb stone reads on curbs and barriers, trees reads on vegetation).
Regarding claim 13, Thiel teaches a system for localizing a vehicle in an environment comprising: a computing device comprising a processor and a non-transitory computer readable memory (Thiel: Para. 0014; computer reads on processor; memory reads on non-transitory computer readable memory); a first map data stored in the non-transitory computer readable memory, wherein the first map data comprises one or more features defined by a first accuracy specification for localizing a vehicle traversing a first type of road (Thiel: Para. 0044; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on defines a plurality of features within an environment used to localized a vehicle within the environment).
Thiel doesn’t explicitly teach a second map data stored in the non-transitory computer readable memory, wherein the second map data comprises one or more features defined by a second accuracy specification for localizing the vehicle traversing a second type of road within a predefined degree of accuracy.
However Schafer, in the same field of endeavor, teaches a second map data stored in the non-transitory computer readable memory, wherein the second map data comprises one or more features defined by a second accuracy specification for localizing the vehicle traversing a second type of road within a predefined degree of accuracy  (Schafer: Para. 0026, 0033, 0036, 0041, 0048; based on the information provided by the digital map, the system knows whether it is in an urban area; select one of the plurality of particularized convolutional neural networks to use for the processing of the image data based on the determination of whether it is raining and the time of day and the vehicle location data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation Thiel and Schafer don’t explicitly teach the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the second accuracy specification, and the second type of road is different from the first type of road.
the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the second accuracy specification, and the second type of road is different from the first type of road (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, and of creating--based on the assignment--a shared map here: first map; determine a position of the at least one vehicle 200 and/or to assign a position to the at least one surroundings feature, the accuracy of the position being determined).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Abeling’s creation of a first map of at least one surrounding feature which assigns an accuracy to the vehicle’s determined position (Abeling: Para. 0008, 0047) into Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel doesn’t explicitly teach determine whether the vehicle is traversing the first type of road or the second type of road.
determine whether the vehicle is traversing the first type of road or the second type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel teaches localize the vehicle using the first map data when the vehicle is deemed to be traversing the first type of road (Thiel: Para. 0044; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on defines a plurality of features within an environment used to localized a vehicle within the environment), and localize the vehicle using the second map data when the vehicle is deemed to be traversing the second type of road (Thiel: Para. 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on localize the vehicle).
claim 14, Thiel teaches the system of claim 13, wherein the one or more features defining the first map data discloses at least one feature that is different than the one or more features defining the second map data (Thiel: Para. 0044; second data sets will usually only contain a selection of data contained in the first data sets reads on at least one feature that is different than one or more features).
Regarding claim 15, Thiel doesn’t explicitly teach the first type of road is a city road and the second type of road is a highway.
However Schafer, in the same field of endeavor, teaches the first type of road is a city road and the second type of road is a highway (Schafer: Para. 0036, 0042; plurality of particularized convolutional neural networks could also be created only for urban areas, e.g., cities, and other ones for rural areas or for highways).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
Regarding claim 16, Thiel teaches the system of claim 13, wherein the one or more features of the first accuracy specification discloses signs, lane lines, signals and stop lines to localize the vehicle traversing the first type of road (Thiel: Para. 0013; traffic signs reads on signs, number of lanes in each direction reads on lane lines, building reads on buildings, traffic lights reads on signals and stop lines, other objects and the one or more features of the second accuracy specification discloses lane lines to localize the vehicle traversing the second type of road (Thiel: Para. 0013, 0043; the number of lanes in each direction reads on lane lines; position value within the position-world of the first data sets reads on to localize the vehicle traversing the second type of road).
Regarding claim 17, Thiel teaches the system of claim 13, wherein the first map data and the second map data include at least one feature selected from the group comprising: signs, lane lines, buildings, signals and stop lines, parking spaces, curbs and barriers, and vegetation (Thiel: Para. 0013; traffic signs reads on signs, number of lanes in each direction reads on lane lines, building reads on buildings, traffic lights reads on signals and stop lines, other objects close to a road reads on parking spaces, curb stone reads on curbs and barriers, trees reads on vegetation).
Regarding claim 18, Thiel doesn’t explicitly teach determining a portion of a first map data having a first type of road; determining a first accuracy specification for the first type of road.
However Schafer, in the same field of endeavor, teaches determining a portion of a first map data having a first type of road; determining a first accuracy specification for the first type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, 
In the following limitation, Thiel teaches wherein the first accuracy specification identifies one or more features for localizing a vehicle traversing the first type of road within a predefined degree of accuracy (Thiel: Para. 0013, 0019, 0021, 0027, 0044; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on defines a plurality of features within an environment used to localized a vehicle within the environment).
Thiel and Schafer don’t explicitly teach the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification.
However Abeling, in the same field of endeavor, teaches the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, and of creating--based on the assignment--a shared map here: first map; determine a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Abeling’s creation of a first map of at least one surrounding feature which assigns an accuracy to the vehicle’s determined position (Abeling: Para. 0008, 0047) into Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel doesn’t explicitly teach creating a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification; determining whether the vehicle is traversing the first type of road.
However Schafer, in the same field of endeavor, teaches creating a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification (Schafer: Para. 0035, 0036; a set of region and environment specific neural networks, i.e., the plurality of particularized convolutional neural networks, are created; only one of the plurality of particularized convolutional neural networks is active); determining whether the vehicle is traversing the first type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on).

In the following limitation, Thiel teaches localizing the vehicle utilizing the second map data when the vehicle is deemed to be traversing the first type of road (Thiel: Para. 0044; second data sets reads on second map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on localizing the vehicle).
Regarding claim 19, Thiel doesn’t explicitly teach determining a second type of road within the first map data, wherein the second type of road is different than the first type of road.
However Schafer, in the same field of endeavor, teaches determining a second type of road within the first map data, wherein the second type of road is different than the first type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, 
In the following limitation, Thiel teaches determining a second accuracy specification for the second type of road, wherein the second accuracy specification identifies one or more features for localizing the vehicle traversing the second type of road (Thiel: Para. 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on the second accuracy specification identifies one or more features for localizing the vehicle).
Thiel doesn’t explicitly teach creating a third map data for the second type of road, wherein the third map data comprises the one or more features defined by the second accuracy specification.
However Schafer, in the same field of endeavor, teaches creating a third map data for the second type of road, wherein the third map data comprises the one or more features defined by the second accuracy specification (Schafer: Para. 0035, 0036; a set of region and environment specific neural networks, i.e., the plurality of particularized convolutional neural networks, are created; only one of the plurality of particularized convolutional neural networks is active).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image 
Regarding claim 20, Thiel doesn’t explicitly teach determining whether the vehicle is traversing the first type of road or the second type of road.
However Schafer, in the same field of endeavor, teaches determining whether the vehicle is traversing the first type of road or the second type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel teaches localizing the vehicle using the second map data when the vehicle is traversing the first type of road (Thiel: Para. 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on localize the vehicle); and localizing the vehicle using the third map data when the vehicle is deemed to be traversing the second type of road (Thiel: Para. 0044; aligning the same objects or object reference points of preferably groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on localize the vehicle).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US Publication 2018/0246907 A1) in view of Schafer et al. (US Publication 2019/0213451 A1), in view of Abeling et al. (US Publication 2021/0063169 A1) and in further view of Choi et al. (US Publication 2019/0332120 A1). 
Regarding claim 6, Thiel, Schafer and Abeling don’t explicitly teach wherein the first map data comprises a point cloud representation of the environment.
However Choi, in the same field of endeavor, teaches wherein the first map data comprises a point cloud representation of the environment (Choi: Para. 0055; point cloud map reads on point cloud representation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Choi into Thiel, Schafer and Abeling in order to accurately position the vehicle based on road surfaces and structures around the vehicle (Choi: Para. 0072).
Regarding claim 8, Thiel, Schafer and Abeling don’t explicitly teach wherein the first map data comprises a point cloud representation and an image based representation of the environment.
the first map data comprises a point cloud representation and an image based representation of the environment (Choi: Para. 0055; point cloud map reads on point cloud representation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Choi into Thiel, Schafer and Abeling in order to accurately position the vehicle based on road surfaces and structures around the vehicle (Choi: Para. 0072).

In the alternative, Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US Publication 2018/0246907 A1) in view of Schafer et al. (US Publication 2019/0213451 A1) and in further view of Abeling et al. (US Publication 2021/0063169 A1). 
Regarding claim 1, Thiel teaches a system for localizing a vehicle in an environment comprising: a first map data stored in the non-transitory computer readable memory, wherein the first map data defines a plurality of features within an environment used to localize a vehicle within the environment (Thiel: Para. 0021, 0044; first data sets reads on first map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on defines a plurality of features within an environment used to localized a vehicle within the environment; previously downloaded or stored information reads on stored in the non-transitory computer readable memory). 
determine a portion of the first map data having a first type of road, determine a first accuracy specification for the first type of road.
However Schafer, in the same field of endeavor, teaches determine a portion of the first map data having a first type of road, determine a first accuracy specification for the first type of road (Schafer: Para. 0026, 0033, 0036, 0041, 0048; based on the information provided by the digital map, the system knows whether it is in an urban area; select one of the plurality of particularized convolutional neural networks to use for the processing of the image data based on the determination of whether it is raining and the time of day and the vehicle location data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel and Schafer don’t explicitly teach wherein the first accuracy specification identifies one or more features of the plurality of features defined in the first map data used to localize the vehicle traversing the first type of road within a predefined degree of accuracy, the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification.
wherein the first accuracy specification identifies one or more features of the plurality of features defined in the first map data used to localize the vehicle traversing the first type of road within a predefined degree of accuracy (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, and of creating--based on the assignment--a shared map here: first map; assignment of the object class to at least one further object class is created as a function of the geometrical structure of the at least one surroundings feature and of a geometrical structure of the at least one further surroundings feature), the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, and of creating--based on the assignment--a shared map here: first map; determine a position of the at least one vehicle 200 and/or to assign a position to the at least one surroundings feature, the accuracy of the position being determined).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Abeling’s creation of a first map of at least one surrounding feature which assigns an accuracy to the vehicle’s determined position (Abeling: Para. 0008, 0047) into Schafer’s city, rural and highway image 
In the following limitation, Thiel doesn’t explicitly teach create a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification 
However Schafer, in the same field of endeavor, teaches create a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification (Schafer: Para. 0035, 0036; a set of region and environment specific neural networks, i.e., the plurality of particularized convolutional neural networks, are created; only one of the plurality of particularized convolutional neural networks is active).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel teaches the second map data discloses fewer features to localize the vehicle than the first map data (Thiel: Para. 0044, 0066; second 
Regarding claim 18, Thiel doesn’t explicitly teach determining a portion of a first map data having a first type of road; determining a first accuracy specification for the first type of road.
However Schafer, in the same field of endeavor, teaches determining a portion of a first map data having a first type of road; determining a first accuracy specification for the first type of road (Schafer: Para. 0026, 0033, 0036, 0042, 0048; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
In the following limitation, Thiel and Schafer don’t explicitly teach wherein the first accuracy specification identifies one or more features for localizing a vehicle traversing the first type of road within a predefined degree of accuracy, the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification.
wherein the first accuracy specification identifies one or more features for localizing a vehicle traversing the first type of road within a predefined degree of accuracy (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, and of creating--based on the assignment--a shared map here: first map; assignment of the object class to at least one further object class is created as a function of the geometrical structure of the at least one surroundings feature and of a geometrical structure of the at least one further surroundings feature), the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification (Abeling: Para. 0008, 0018, 0047, claim 9; when the at least one surroundings feature and the at least one further surroundings feature are not detected with the aid of the same and/or an identical, in terms of design,--based on the sensor type--surroundings sensor system, and of creating--based on the assignment--a shared map here: first map; determine a position of the at least one vehicle 200 and/or to assign a position to the at least one surroundings feature, the accuracy of the position being determined).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Abeling’s creation of a first map of at least one surrounding feature which assigns an accuracy to the vehicle’s determined position (Abeling: Para. 0008, 0047) into Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, 
In the following limitation, Thiel doesn’t explicitly teach creating a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification; determining whether the vehicle is traversing the first type of road.
However Schafer, in the same field of endeavor, teaches creating a second map data for the first type of road, wherein the second map data comprises the one or more features defined by the first accuracy specification (Schafer: Para. 0035, 0036; a set of region and environment specific neural networks, i.e., the plurality of particularized convolutional neural networks, are created; only one of the plurality of particularized convolutional neural networks is active); determining whether the vehicle is traversing the first type of road (Schafer: Para. 0036, 0042; determine what type of roads the vehicle traveling on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Schafer’s city, rural and highway image characterizations creating a plurality of neural networks because road users, pedestrians and signs differ considerably between the options (Schafer: Para. 0036) in order to define types of roads as cities, rural and highways based on Thiel’s characteristics of the road due to images of width, direction, curvature, number of lanes, curb stone, crosswalk and stop lines (Thiel: Para. 0013).
localizing the vehicle utilizing the second map data when the vehicle is deemed to be traversing the first type of road (Thiel: Para. 0044; second data sets reads on second map data; aligning the same objects or object reference points of preferable groups of objects and/or object reference points between the second data sets and the first data sets, the vehicle can derive a position value for its own position reads on localizing the vehicle).

Response to Arguments
Applicant's arguments, filed on 22 March 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are not persuasive. 
Applicant argues that “determine a first accuracy specification for the first type of road, wherein the first accuracy specification identifies one or more features of the plurality of features defined in the first map data used to localize the vehicle traversing the first type of road within a predefined degree of accuracy, the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification” are not taught by the prior arts.
In response to the argument above, Thiel discloses identifying the basic road characteristics around the vehicle such as centerline, curb stone, crosswalk or a stop lines in order to calculate the vehicle’s location (Thiel: Para. 0013). Thiel creates a first and second data set of the same objects as reference points for the vehicle in order to derive a position value (Thiel: Para. 0044). Any calculation of a position creates some kind of accuracy, as described by Thiel’s calculated position of the vehicle precisely on 
Abeling discloses created a shared first and second map containing at least one surrounding feature in order to assign a position and accuracy of the position for the vehicle based on the detected features (Abeling: Para. 0008, 0047, Claim 9). Abeling assigns a class to the detected road markings, courses, guard rails, boundaries, poles, guide posts, traffic lights, and street lamps detected in order to correlate the detected point cloud features with the respective surroundings (Abeling: para. 0018). Abeling’s calculated positon and accuracy is a predefined degree of accuracy based on the features detected. Since Abeling creates a first maps of features detected from the vehicle and assigned an accuracy of the calculated position, Abeling’s second map of its own detected features would also have its own assigned accuracy. 

In response to the argument above, claims 1 and 18 are rejected so the dependent claims are rejected at least based on their dependency.
Applicant next argues that “a second map data stored in the non-transitory computer readable memory, wherein the second map data comprises one or more features defined by a second accuracy specification for localizing the vehicle traversing a second type of road within a predefined degree of accuracy, the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the second accuracy specification, and the second type of road is different from the first type of road” are not taught by the prior arts.
In response to the argument above, Schafer discloses image data used a convolution neural network where the area is classified based on detected pedestrians, traffic signs and other vehicles (Schafer: Para. 0033). Urban areas, rural areas, and highways all have different convolution neural networks (Schafer: Para. 0036) calculating an accuracy value (Schafer: Para. 0026) by computing a plurality of convolution neural networks and sending the neural network with the highest accuracy value to the vehicle (Schafer: Para. 0045). Schafer contains neural networks for urban areas, rural areas, and highways each with their own accuracy.
Abeling discloses created a shared first and second map containing at least one surrounding feature in order to assign a position and accuracy of the position for the vehicle based on the detected features (Abeling: Para. 0008, 0047, Claim 9). Abeling 
Applicant next argues that dependent claims 14-17 are also believed to be allowable based on dependency from allowable amended independent claim 13.
In response to the argument above, claim 13 is rejected so the dependent claims are rejected at least based on their dependency.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Thiel’s feature identification with Schafer’s road typing and Abeling’s degree of accuracy. The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braunstein et al US publication 2017/0008521 A1 teaches image calibration in vehicles.
Deng et al. US publication 2018/0335306 teaches identify the difference between sub terrain and above ground roads.
Agosta et al. US patent 9,129,161 B2 teaches image calibration in various scenes.  

Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663          


/ADAM D TISSOT/Primary Examiner, Art Unit 3663